                IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

GARY COOPER,                                      )
                                                  )
                       Plaintiff,                 )
                                                  )
       vs.                                        )       16 CV 3519
                                                  )
The CITY OF CHICAGO, et al.,                      )       Judge KENNELLY
                                                  )
                       Defendants.                )

                  AGREED ORDER TO CEASE WAGE GARNISHMENT

       This cause coming to be heard on Plaintiff’s motion for an order of garnishment, the

parties having submitted an agreed order, and the Court being fully advised in the premises:

       IT IS HEREBY ORDERED:

1. The parties have resolved the issue of the punitive damages judgments as against all Defendant

   Officers. Thus, the garnishment of Defendant Ja and Defendant Schmidt’s wages shall cease

   effectively immediately. Defendant Ja and Defendant Schmidt’s wages shall not be garnished for

   the pay period ending on March 1, 2019 or for any future pay periods with respect to this case.




                                                          _________________________________
                                                          The Honorable Matthew F. Kennelly
                                                          United States District Court Judge


Dated: February 26, 2019
